Title: From Benjamin Franklin to Sarah Davenport, [June 1730?]
From: Franklin, Benjamin
To: Davenport, Sarah



Dear Sister,
[June? 1730]

Your kind and affectionate Letter of May the 15th, was extreamly agreeable to me; and the more so, because I had not for two Years before, receiv’d a Line from any Relation, my Father and Mother only excepted. I am glad to hear your Family are got well thro’ the Small Pox, and that you have your Health continu’d to you. I sold your Husbands Watches for about £3 10s. this Money, and I now send him 3 Barrels of Flower (tho’ it be long first) which come to about the Money. I reckon my self very much oblig’d to him for not being more urgent with me. The Flower Brother John will deliver to him. Please to give my Respects to him, and excuse my not sending sooner. I am sorry to hear of Sister Macom’s Loss, and should be mighty glad of a Line from her; and from Sister Homes, who need be under no Apprehensions of not writing polite enough to such an unpolite Reader as I am; I think if Politeness is necessary to make Letters between Brothers and Sisters agreeable, there must be very little Love among ’em. I am not about to be married as you have heard. At present I am much hurryed in Business but hope to make a short Trip to Boston in the Spring. Please to let me know how Sister Douse is, and remember my kind Love to her, as also to Brother Peter, and Sister Lydia &c. Dear Sister, I love you tenderly, adieu.
B. Franklin
